       Case 3:19-md-02913-WHO Document 1486 Filed 03/01/21 Page 1 of 1




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: JUUL LABS, INC., MARKETING, SALES
PRACTICES, AND PRODUCTS LIABILITY LITIGATION
      McParland v. Deli Works, et al.,         )
            D. New Jersey, C.A. No. 2:21-01459 )                                         MDL No. 2913


        ORDER REINSTATING STAY OF CONDITIONAL TRANSFER ORDER


        A conditional transfer order was filed in this action (McParland) on February 2, 2021. In the
absence of any known opposition to the proposed transfer, the stay of transmittal with regard to
McParland was lifted on February 10, 2021, and the action was transferred to the Northern District
of California. On February 25, 2021, plaintiff in McParland filed a motion to reinstate the CTO.
In his motion, plaintiff, through counsel, state that counsel is an experienced litigator but his practice
is largely confined to New Jersey State Court matters. Plaintiff submits that the late filing was a
reasonable mistake under the circumstances. The Panel is persuaded that these circumstances justify
reinstatement of the conditional transfer order in order to permit plaintiff to pursue his opposition
to transfer. The plaintiff has provided a copy of his notice of opposition.

       IT IS THEREFORE ORDERED that the stay of the Panel’s conditional transfer order
designated as “CTO-56" filed on February 2, 2021, is REINSTATED.

        IT IS FURTHER ORDERED that plaintiffs' Notice of Opposition is accepted for filing as
of the date of this order.


                                                         FOR THE PANEL:


                                                         ____________________
                                                         John W. Nichols
                                                         Clerk of the Panel
